         Case 1:13-cv-00455-PEC Document 75 Filed 01/15/19 Page 1 of 2




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
_________________________________________
                                          )
GERALD E. BELL, et al.,                   )
                                          ) Case No. 13-455-PEC
                  Plaintiffs,             ) Hon. Patricia E. Campbell-Smith
                                          )
            v.                            ) (E-Filed January 15, 2019)
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Defendant.              )
_________________________________________ )

                                       Joint Status Report

       In accordance with the Court’s October 18, 2017 order (ECF No. 66) and July 19, 2018

order (ECF No. 72), the parties hereby report that they have reached agreement on the settlement

documents and that the properties have been surveyed.

       At the end of the day on December 21, 2018, the appropriations act that had been funding

the Department of Justice expired and appropriations to the Department lapsed. The same is true

for several other Executive agencies participating in this action, including the Department of

Homeland Security (“DHS”) and the International Boundary and Water Commission (“IBWC”).

The Department does not know when funding will be restored by Congress. Absent an

appropriation, Department of Justice attorneys and employees of DHS and IBWC are prohibited

from working, even on a voluntary basis, except in very limited circumstances, including

“emergencies involving the safety of human life or the protection of property.” 31 U.S.C. §

1342. Once appropriations are restored, the Department and its client agencies will be able to

resume seeking approval of the recommended settlement from the appropriate supervisory

officials at the Department of Justice, DHS, and IBWC.
          Case 1:13-cv-00455-PEC Document 75 Filed 01/15/19 Page 2 of 2




       The parties believe that the stay should be continued. The parties propose to file a joint

status report in ninety days. The status report will advise the Court on the status of the settlement

discussions and, if necessary, propose deadlines for Rule 56 motions.



Dated: January 15, 2018

                                              Respectfully submitted,


                                              BARRON, ADLER, CLOUGH & ODDO, LLP

                                              /s/ Roy R. Brandys (by John P. Tustin)
                                              ROY R. BRANDYS
                                              NICHOLAS P. LAURENT
                                              808 Nueces Street
                                              Austin, Texas 78701
                                              512-478-4995
                                              512-478-6022 Fax
                                              brandys@barronadler.com
                                              laurent@barronadler.com

                                              Counsel for Plaintiffs

                                              JEFFREY H. WOOD
                                              Acting Assistant Attorney General
                                              Environment & Natural Resources Division

                                              /s/ John P. Tustin
                                              JOHN P. TUSTIN
                                              Environment & Natural Resources Division
                                              United States Department of Justice
                                              601 D Street, NW, Rm. 3134
                                              Washington, D.C. 20004
                                              202-305-3022
                                              john.tustin@usdoj.gov

                                              Counsel for Defendant
